Pee Curiam.
On tlie preliminary call of the list at the opening of the term, counsel for the respective parties advised the court that the case would be submitted, by agreement, on printed briefs. Notwithstanding this agreement, however, counsel for the defendants has failed to submit to the court any brief for his clients, either within the time limited by our standing rule or at any subsequent date. Such failure raises a presumption that the defendants have abandoned the further prosecution of the rule to show cause, and, this being so, that rule will be discharged.